Case 1:12-cv-01466-ALC Document 53 Filed. 08/26/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Y-5-/4
[SEALED],
Plaintiff,
12 Civ. 1466 (ALC)
- against -
[SEALED], UNDER SEAL
Defendants.

 

 

RDER

Upon consideration of the State of New York’s letter application, dated March 31,
2014, to extend the seal in this gui fam action from April 4, 2014 until October 4, 2014, it
is hereby ORDERED as follows:
1. The application is GRANTED;
2. The seal imposed by this Court on the file in this action by an Order dated March
1, 2012 is hereby extended, and all filings in this case and the Complaint shall
remain under seal until further order of this Court, except to the extent the Court
has previously partially lifted the seal to permit certain disclosures.
3. The Office of the New York Attorney General shall serve a copy of this Order

upon the Relator and the United States within ten (10) business days of its receipt

of this Order.
4, If tS FURTHER Aare RED that the State pum ay) ex parte status

SOORDERED: yeport to the no Jatev Yen, 24, 20)4.

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

  

New York, New York
April 4, 2014

 

 
